Appeal by defendant from three *830judgments of the Supreme Court, Queens County (Sherman, J.), all rendered July 21, 1980, convicting her of criminal sale of a controlled substance in the second degree (two counts) and criminal sale of a controlled substance in the third degree, upon pleas of guilty, and imposing sentences.
Judgments affirmed.
We have reviewed the record and agree with defendant’s assigned counsel that there are no meritorious issues which could be raised on appeal. Counsel’s application to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf. People v Gonzalez, 47 NY2d 606). Lazer, J. P., Mangano, O’Connor and Brown, JJ., concur.